Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 PATRICIA KENNEDY,

                Plaintiff,

 v.

 ANCON MANAGEMENT CORPORATION,
 d/b/a BOCA RATON PLAZA HOTEL & SUITES,

             Defendant,
 _____________________________________________/



                                           COMPLAINT
                                    (Injunctive Relief Demanded)

         Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

  individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

  ANCON MANAGEMENT CORPORATION, d/b/a BOCA RATON PLAZA HOTEL & SUITES,

  (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation

  expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C.§ 12181 et seq.

  (“ADA”).

  1.             Plaintiff is a resident of Broward and Pasco Counties, is sui juris, and qualifies as

                 an individual with disabilities as defined by the ADA. Plaintiff is unable to engage

                 in the major life activity of walking more than a few steps without assistive

                 devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other

                 support and has limited use of her hands. She is unable to tightly grasp, pinch and

                 twist of the wrist to operate. When ambulating beyond the comfort of her own

                 home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

                 handicap parking spaces located closest to the entrances of a facility. The handicap

                 and access aisles must be of sufficient width so that she can embark and
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 2 of 9




             disembark from a ramp into her vehicle. Routes connecting the handicap spaces

             and all features, goods and services of a facility must be level, properly sloped,

             sufficiently wide and without cracks, holes or other hazards that can pose a danger

             of tipping, catching wheels or falling. These areas must be free of obstructions or

             unsecured carpeting that make passage either more difficult or impossible.

             Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

             difficulty operating door knobs, sink faucets, or other operating mechanisms that

             tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

             unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

             be at the proper height so that she can put her legs underneath to wash her hands.

             She requires grab bars both behind and beside a commode so that she can safely

             transfer and she has difficulty reaching the flush control if it is on the wrong side.

             She has difficulty getting through doorways if they lack the proper clearance.

 2.          For many years, Plaintiff h a s t r a v e l e d t h r o u g h o u t S o u t h F l o r i d a

             including Palm Beach Count y. She intends to continue her

             travels with the same frequency in the future.

 3.          Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

             "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

             determining whether places of public accommodation and their websites are in

             compliance with the ADA.

 4.          According to the county property records, Defendant owns a place of public

             accommodation as defined by the ADA and the regulations implementing the ADA,

             28 CFR 36.201(a) and 36.104. The place of public accommodation that the

             Defendant owns is a place of lodging known as Boca Raton Hotel & Suites, and

             is located at 2901 N Federal Hwy, Boca Raton, in the County of Palm Beach,
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 3 of 9




             Florida (hereinafter "Property").

 5.          Venue is properly located in the Southern District because venue lies in the judicial

             district of the property situs. The Defendant’s property is located in and does

             business within this judicial district.

 6.          Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

             original jurisdiction over actions which arise from the Defendant’s violations of Title

             III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

             U.S.C. § 2201 and § 2202.

 7.          As the owner of the subject place of lodging, Defendant is required to comply with

             the ADA. As such, Defendant is required to ensure that its place of lodging is in

             compliance with the standards applicable to places of public accommodation, as set

             forth in the regulations promulgated by the Department Of Justice. Said regulations

             are set forth in the Code Of Federal Regulations, the Americans With Disabilities

             Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards,

             incorporated by reference into the ADA. These regulations impose requirements

             pertaining to places of public accommodation, including places of lodging, to ensure

             that they are accessible to disabled individuals.

 8.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

             requirement:

             Reservations made by places of lodging. A public accommodation that owns,
             leases (or leases to), or operates a place of lodging shall, with respect to
             reservations made by any means, including by telephone, in-person, or through
             a third party -
                     (i) Modify its policies, practices, or procedures to ensure that individuals
                     with disabilities can make reservations for accessible guest rooms during
                     the same hours and in the same manner as individuals who do not need
                     accessible rooms;
                     (ii) Identify and describe accessible features in the hotels and guest
                     rooms offered through its reservations service in enough detail to
                     reasonably permit individuals with disabilities to assess independently
                     whether a given hotel or guest room meets his or her accessibility needs;
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 4 of 9




                    (iii) Ensure that accessible guest rooms are held for use by individuals
                    with disabilities until all other guest rooms of that type have been rented
                    and the accessible room requested is the only remaining room of that type;
                    (iv) Reserve, upon request, accessible guest rooms or specific types of
                    guest rooms and ensure that the guest rooms requested are blocked and
                    removed from all reservations systems; and
                    (v) Guarantee that the specific accessible guest room reserved through
                    its reservations service is held for the reserving customer, regardless of
                    whether a specific room is held in response to reservations made by
                    others.

 9.          These regulations became effective March 15, 2012.

 10.         Defendant, either itself or by and through a third party, implemented, operates,

             controls and or maintains a website for the Property which contains an online

             reservations system. The website is located at: https://www.bocaratonplaza.com/.

             This term also includes all websites owned and operated by Defendant or by third

             parties to book or reserve guest accommodations at the hotel:

             https://www.booking.com/hotel/us/boca-raton-plaza-and-suites.en-gb.html,

             https://www.expedia.com/Palm-Beach-West-Palm-Beach-Hotels-Boca-Raton-

             Plaza-Hotel-Suites.h426380.Hotel-Information,

             https://www.hotels.com/ho141866/boca-raton-plaza-hotel-suites-boca-raton-

             united-states-of-america/, and https://www.priceline.com/hotel-

             deals/h60361/US/Florida/Boca-Raton/Boca-Raton-Plaza-Hotel-And-Suites.html.

             The purpose of these websites is so that members of the public may reserve guest

             accommodations and review information pertaining to the goods, services,

             features, facilities, benefits, advantages, and accommodations of the Property. As

             such, this website is subject to the requirements of 28 C.F.R. Section 36.302(e).

 11.         Prior to the commencement of this lawsuit, specifically on June 27, 28, 29, 30,

             2019, and again on July 1, 2, 3, 21, 22, 27, and 29, 2019, Plaintiff visited the

             websites for the purpose of reviewing and assessing the accessible features at the

             Property and ascertain whether they meet the requirements of 28 C.F.R. Section
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 5 of 9




             36.302(e) and her accessibility needs. However, Plaintiff was unable to do so

             because Defendant failed to comply with the requirements set forth in 28 C.F.R.

             Section 36.302(e). As a result, Plaintiff was deprived the same goods, services,

             features, facilities, benefits, advantages, and accommodations of the Property

             available to the general public. More specifically:

 12.         The hotel’s own website located at: https://www.bocaratonplaza.com/ indicates

             that the hotel claims to have an outdoor swimming pool, outdoor furniture, sun

             terrace, garden, bar, restaurant, fitness facilities, pool bar, hot tub, business

             center, vending machines, ATM, and that there is no information as to whether

             any or all of these hotel features are accessible.

 13.         The website located at https://www.booking.com/hotel/us/boca-raton-plaza-and-

             suites.en-gb.html: had no option to book an accessible room. Hotel amenities,

             room types and amenities are all listed in detail. No information was given about

             accessibility in the hotel other than the statement “facilities for disabled guests”.

 14.         The website located at https://www.expedia.com/Palm-Beach-West-Palm-Beach-

             Hotels-Boca-Raton-Plaza-Hotel-Suites.h426380.Hotel-Information: has no option

             to book an accessible room. Hotel amenities, room types and amenities are all

             listed in detail. No information was given about accessibility in the hotel other

             than the statements “accessible bathroom”, “roll-in shower” and “in-room

             accessibility”.

 15.         The website located at https://www.hotels.com/ho141866/boca-raton-plaza-hotel-

             suites-boca-raton-united-states-of-america/: has no option to book an accessible

             room. Hotel amenities, room types and amenities are all listed in detail. No

             information was given about accessibility in the hotel other than the statements

             “accessible bathroom”, “roll-in shower” and “in-room accessibility”.
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 6 of 9




 16.         The website located at https://www.priceline.com/hotel-

             deals/h60361/US/Florida/Boca-Raton/Boca-Raton-Plaza-Hotel-And-Suites.html:

             does not have an option to book an accessible room. Hotel amenities, room types

             and amenities are all listed in detail. No information was given about accessibility

             in the hotel other than the statement “accessible rooms/facilities”.

 17.         In the near future, Plaintiff intends to revisit Defendant's website and/or online

             reservations system and third party booking sites in order to test for compliance

             with 28 C.F.R. Section 36.302(e) and/or to utilize the websites to reserve a guest

             room and otherwise avail herself of the goods, services, features, facilities,

             benefits, advantages, and accommodations of the Property.

 18.         Plaintiff is continuously aware that the subject websites remains non-

             compliant and that it would be a futile gesture to revisit the website as long as

             those violations exist unless she is willing to suffer additional discrimination.

 19.         The violations present at Defendant's website and third party booking sites

             infringe Plaintiff's right to travel free of discrimination and deprive her of the

             information required to make meaningful choices for travel. Plaintiff has suffered,

             and continues to suffer, frustration and humiliation as the result of the

             discriminatory conditions present at Defendant's website and third party booking

             sites. By continuing to operate a website and utilize third party booking sites with

             discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation

             and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

             services, facilities, privileges and/or accommodations available to the general

             public. By encountering the discriminatory conditions at the websites, and

             knowing that it would be a futile gesture to return to the websites unless she is

             willing to endure additional discrimination, Plaintiff is deprived of the same
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 7 of 9




             advantages, privileges, goods, services and benefits readily available to the

             general public. By maintaining a website with violations, Defendant deprives

             Plaintiff the equality of opportunity offered to the general public.

 20.         Plaintiff has suffered and will continue to suffer direct and indirect injury as a

             result of the Defendant’s discrimination until the Defendant is compelled to

             modify its website and its postings on third party booking sites to comply with the

             requirements of the ADA and to continually monitor and ensure that the subject

             website remains in compliance.

 21.         Plaintiff has a realistic, credible, existing and continuing threat of discrimination

             from the Defendant’s non-compliance with the ADA with respect to the websites.

             Plaintiff has reasonable grounds to believe that she will continue to be subjected

             to discrimination in violation of the ADA by the Defendant.

 22.         The Defendant has discriminated against the Plaintiff by denying her access to,

             and full and equal enjoyment of, the goods, services, facilities, privileges,

             advantages and/or accommodations of the subject websites.

 23.         The Plaintiff and all others similarly situated will continue to suffer such

             discrimination, injury and damage without the immediate relief provided by the

             ADA as requested herein.

 24.         Defendant has discriminated against the Plaintiff by denying her access to full and

             equal enjoyment of the goods, services, facilities, privileges, advantages and/or

             accommodations of its place of public accommodation or commercial facility in

             violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

             Defendant continues to discriminate against the Plaintiff, and all those similarly

             situated by failing to make reasonable modifications in policies, practices or

             procedures, when such modifications are necessary to afford all offered goods,
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 8 of 9




              services, facilities, privileges, advantages or accommodations to individuals with

              disabilities; and by failing to take such efforts that may be necessary to ensure

              that no individual with a disability is excluded, denied services, segregated or

              otherwise treated differently than other individuals because of the absence of

              auxiliary aids and services.

 25.          Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

              12205 and 28 CFR 36.505.

 26.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

              subject websites to make them readily accessible and useable to the Plaintiff and

              all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

              36.302(e); or by closing the website, and precluding the Defendant from utilizing

              the third party booking sites until such time as the Defendant cures its violations

              of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.     Injunctive relief against the Defendant including an order to revise its website

              and its postings on third party booking sites to comply with 28 C.F.R.

              Section 36.302(e) and to implement a policy to monitor and maintain the website to

              ensure that it remains in compliance with said requirement.

       c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
Case 9:19-cv-81087-WPD Document 1 Entered on FLSD Docket 08/01/2019 Page 9 of 9




             § 12205.

       d.    Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.


             Respectfully Submitted,


                                       /s/ Philip Michael Cullen, III
                                       Attorney at Law – Chartered
                                       Florida Bar No: 167853
                                       621 S. Federal Highway, Suite Four
                                       Fort Lauderdale, Florida 33301
                                       Telephone: (954) 462-0600
                                       Facsimile (954) 462-1717
                                       E-mail: CULLENIII@aol.com
